Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is an apparatus claim that only recites materials worked on and as such fails to further limit the structure of the apparatus recited by claim 1, from which claim 13 depends.
Claim 14 is an apparatus claim that only recites process limitations and as such fails to further limit the structure of the apparatus recited by claim 1, from which claim 14 depends.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




5.	Claims 1-4, 7-9, 11, 12, 15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Grogan et al (Figs. 1-3; col. 2, lines 31-43, 65-68; col. 3, lines 1-5, 56-62; col. 4, lines 1-7; col. 5, lines 16-40).
Regarding Claim 1, Grogan et al disclose a foaming dispenser for making content liquid discharge foamy by mixing air flow from an air chamber with content liquid flow from a liquid chamber (Figs. 1-3; Col. 2, Lns. 31-43 regarding a liquid foam dispenser having a liquid product and air), comprising: a mixing chamber (foaming chamber 30, Fig. 1) configured to mix air (from air passage 39) and content liquid (from dip tube 48, Fig. 1, a conventional dip tube 48 . .. the tube forming a part of a liquid passage of the dispenser, Col. 3, Lns. 56-59); a porous member (porous foamer element 28) between an air passage (air passage 39) from the air chamber (air normally occupies the upper portion of a squeeze bottle above its liquid contents, Col. 2, Lns. 39-43) and the mixing chamber (foaming chamber 30); and a liquid passage (at dip tube 48, Fig. 1, the tube forming a part of a liquid passage, Col. 3, Lns. 56-59) from the liquid chamber (the bottle contains a quantity of liquid product to be dispensed, which may include a foaming agent, Col. 2, Lns. 39-43) to the mixing chamber (foaming chamber 30), the liquid passage (at dip tube 48) having a first liquid passage (liquid metering opening 37) and a plurality of second liquid passages (49 at distributor element 24, Fig. 1, a distributer element 24 for radially distributing liquid product, Col. 3, Lns. 1-5, the surface of distributer element 24 is provided with a plurality of grooves (second liquid passages 49) which may be radially disposed, as shown in FIG. 2, Col. 3, Lns. 59-62), the liquid passage (at dip tube 48) being configured such that content liquid (from dip tube 48) flows from the first liquid passage (liquid metering opening 37) to the second liquid passages (49), which are contiguous with the first liquid passage 37, to the mixing chamber (foaming chamber 30), wherein the second liquid passages (at distributor element 24) are configured to provide flow of the content liquid (from dip tube 48) in at least two directions (Fig. 2 showing distributor element 24 having a plurality of grooves 49 that are radially disposed to distribute liquid product radially; a distributer element 24 for radially distributing liquid product, Col. 3, Lns. 1-5, a plurality of grooves 49 which may be radially disposed, Col. 3, Lns. 59-62).
Regarding Claim 2, Grogan et al disclose the foaming dispenser according to claim 1, wherein the plurality of second liquid passages (at distributor element 24, Fig. 1) comprise at least four second liquid passages (Fig. 2 showing distributor element 24 having more than four passages formed by grooves 49; a distributer element 24 for radially distributing liquid product, Col. 3, Lns. 1-5, a plurality of grooves 49 which may be radially disposed, Col. 3, Lns. 59-62).
Regarding Claim 3, Grogan et al disclose the foaming dispenser according to claim 1, wherein the plurality of second liquid passages (at distributor element 24, Fig. 1) include at least one pair of second liquid passages (Fig. 2 showing distributor element 24 having at least one pair of passages formed by grooves 49; a distributer element 24 for radially distributing liquid product, Col. 3, Lns. 1-5, a plurality of grooves 49 which may be radially disposed, Col. 3, Lns. 59-62) that output content liquid in opposite directions (as shown in Fig. 2).

Regarding Claim 7, Grogan et al disclose the foaming dispenser according to claim 1, wherein an opening (Fig. 1 showing distributor element 24 opening into foaming chamber 30) communicating from each of the second passages (at distributor element 24, Fig. 1) to the mixing chamber (foaming chamber 30) is formed at an output side (at upper surface 34) of the porous member (porous foamer element 28).
Regarding Claim 8, Grogan et al disclose the foaming dispenser according to claim 1, wherein the content liquid (from dip tube 48, Fig. 1) and the air flow (from air passage 39) first enter or are first provided (as shown in Fig. 1) to the mixing chamber (foaming chamber 30) at a same time (upon application of external manual pressure against the deformable container whereupon liquid product is forced up the dip tube ... at the same time the air within the bottle which is pressurized during the squeeze stroke is forced through air passage 39 to inner surface 33 of the foamer element, Col. 5, Lns. 16-40).
Regarding Claim 9, Grogan et al disclose the foaming dispenser according to claim 1, wherein the mixing chamber (foaming chamber 30, Fig.1) is defined by at least a mixing chamber body (at wall of the groove 25, Fig. 1, the wall of groove 25, Col. 2, Lns. 65-68) and a surface (upper surface 34) of the porous member (porous foamer element 28) at an output side output side (at upper surface 34) of the porous member (porous foamer element 28).

Regarding Claim 12, Grogan et al disclose the foaming dispenser according to claim 1, wherein the porous member (porous foamer element 28, Fig. 1) is arranged between (Fig. 1 showing liquid metering opening 37 extending below porous foamer element 28 and outputs of distributor element 24 being above porous foamer element 28) the first liquid passage (liquid metering opening 37) and respective outputs of the plurality of second liquid passages (at distributor element 24), and below the mixing chamber (foaming chamber 30).
Regarding Claim 15, Grogan et al disclose as best understood the foaming dispenser according to claim 1, further comprising a fixing member (Fig. 1 showing the wall of groove 25 having a flange portion covering a part of the upper surface 34 of porous foamer element 28; the wall of groove 25, Col. 2, Lns. 65-68) configured to retain the porous member (porous foamer element 28), wherein the fixing member (Fig. 1 showing the wall of groove 25 having a flange portion covering a part of the upper surface 34 of porous foamer element 28) is provided at an output side (at upper surface 34) of the porous member (porous foamer element 28).
Regarding Claim 18, Grogan et al disclose the foaming dispenser according to claim 1, wherein the foaming dispenser (liquid foam dispenser 10, Fig. 1) is a squeezable foaming dispenser (a liquid foam dispenser generally designated 10 in FIG. 
Regarding Claim 19, Grogan et al disclose the foaming dispenser according to claim 1, further comprising a container body (a deformable container (not otherwise shown), Col. 2, Lns. 31-38) configured to hold at least the content liquid (the bottle contains a quantity of liquid product to be dispensed, which may include a foaming agent, Col. 2, Lns. 39-43).
Regarding Claim 20, Grogan et al disclose the foaming dispenser according to claim 1, further comprising a fixing member (Fig. 1 showing the wall of groove 25 having a flange portion covering a part of the upper surface 34 of porous foamer element 28; the wall of groove 25, Col. 2, Lns. 65-68) configured to fix the porous member (porous foamer element 28), wherein the fixing member (Fig. 1 showing the wall of groove 25 having a flange portion covering a part of the upper surface 34 of porous foamer element 28) is provided in the mixing chamber (foaming chamber 30).
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 5, 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Grogan et al.
Regarding Claim 5, Grogan et al disclose the foaming dispenser according to claim 1, a total sectional area (Fig. 1 showing a total sectional area at the distributor element 24) of all of the second liquid passages (at distributor element 24) and a total sectional area (Fig. 1 showing a total sectional area at the liquid metering opening 37) orthogonal to the first liquid passage (liquid metering opening 37). Grogan et al fail to explicitly disclose wherein the total sectional area of all of the second liquid passages is less than the total sectional area orthogonal to the first liquid passage.  It would have been obvious for an artisan, at the time of the filing of the application, to have the total sectional area of all of the second liquid passages be less than the total sectional area orthogonal to the first liquid passage, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would have been to provide an 
Regarding Claim 6, Grogan et al disclose the foaming dispenser according to claim 1, a total surface area (surface area of upper surface 34, Fig. 1) of a surface (upper surface 34) of the porous member (porous foamer element 28) at an output side (at upper surface 34) of the porous member (porous foamer element 28) and a total sectional area (Fig. 1 showing a total sectional area at the distributor element 24) of respective openings to the mixing chamber (foaming chamber 30) of the second liquid passages (at distributor element 24).  Grogan et al fail to explicitly disclose wherein the total surface area of the surface of the porous member at the output side of the porous member is greater than the total sectional area of respective openings to the mixing chamber of the second liquid passages.  It would have been obvious for an artisan at the time of the filing of the application to have the total surface area of the surface of the porous member at the output side of the porous member be greater than the total sectional area of respective openings to the mixing chamber of the second liquid passages, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The motivation for doing so would have been to provide an increased flow of air into the mixing chamber and thereby ensure greater foaming in the mixing chamber.
Regarding Claim 14, Grogan et al disclose the foaming dispenser according to claim 1, a blend ratio of the air and the liquid (Col. 3, Ln. 63-Col. 4, Ln. 29 describes blending air and the liquid together to form a foaming product).  Grogan et al fail to explicitly disclose wherein the blend ratio of the air and the liquid by volume ratio is .
9.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Grogan et al as applied to claim 1 above, and further in view of Banks et al.
Regarding Claim 10, Grogan et al disclose the foaming dispenser according to claim 1.  Grogan et al fail to explicitly disclose the content liquid being output radially inward from the second liquid passages into the mixing chamber.
Banks et al is in the art of foam dispensers (Para. [0001]) and teaches wherein content liquid (from second liquid conduits 36, Fig. 5) is output radially inward (as shown in Fig. 5) from second liquid passages (second liquid conduits 36) into a mixing chamber (second mixing zone 92).  It would have been obvious for an artisan at the time of the filing of the application to modify Grogan et al with the teaching of Banks et al for the purpose of positioning the inlets to increase the turbulence in the mixing zone and thereby ensure greater mixing where the foam is produced (Banks et al, Para. [0033]).
10.	Claims 13, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Grogan et al as applied to claim 1 above, and further in view of van der Heijden.
Regarding Claim 13, Grogan et al disclose the foaming dispenser according to claim 1.  Grogan et al fail to explicitly disclose wherein the content liquid includes one or more of powder, particles, or abrasives.
  It would have been obvious for an artisan at the time of the filing of the application to modify Grogan et al with the teaching of van der Heijden for the purpose of providing a coloring material to the dispensate material and thereby ensure that the foam has a desirable color (van der Heijden, Para. [0033]).
Regarding Claim 16, Grogan et al disclose the foaming dispenser according to claim 1, the air chamber; and the liquid chamber (The bottle contains a quantity of liquid product to be dispensed, which may include a foaming agent, and air normally occupies the upper portion of a squeeze bottle above its liquid contents, Col. 2, Lns. 40-43).  Grogan et al fail to explicitly disclose that the air chamber and liquid chamber are different chambers.
Van der Heijden is in the art of a foam dispenser (Para. [0001]) and teaches that the air chamber (air pump chamber 13) and liquid chamber (liquid pump chamber 12) are different chambers (as shown in Fig. 1).  It would have been obvious for an artisan at the time of the filing of the application to modify Grogan et al with the teaching of van der Heijden for the purpose of compressing the liquid and the air respectively and thereby ensure that the foam dispenser compresses both the liquid and the air more consistently (van der Heijden, Para. [0027]).
Regarding Claim 17, Grogan et al disclose the foaming dispenser according to claim 1.  Grogan et al fail to explicitly disclose wherein the foaming dispenser is a 
Van der Heijden is in the art of a foam dispenser (Para. [0001]) and teaches a foaming dispenser (foam dispenser 1, Fig. 1) is a mechanical pump foaming dispenser (the foam dispenser 1 comprises a pump assembly 2 . .. the pump assembly 2 comprises a liquid pump 5, an air pump 6 and a common actuation part 7, Para. [0025]) configured to discharge a foamy content liquid (the liquid and air will both be pumped into a mixing chamber 14 where the air and liquid are mixed . .. this foam is guided further through the dispensing channel 15 to a dispensing opening 17, Para. [0028]) via operation of a mechanical pump (pump assembly 2).  It would have been obvious for an artisan at the time of the filing of the application to modify Grogan et al with the teaching of van der Heijden for the purpose of pumping both liquid and air into a mixing chamber and thereby ensure that a firm and homogenous foam is formed (van der Heijden, Para. [0028]).
Response to Arguments
11.	Applicant's arguments filed March 16, 2021 have been fully considered but they are not persuasive. 
With regard to the rejections of claims 13 and 14, under 35 U.S.C. 112(b), the claims are not rejected as indefinite for reciting materials worked on, as alleged by applicant in the remarks section of the amendment filed March 16, 2021.  The claims are rejected as failing to further limit an apparatus claim from which they depend, because they only recite either materials to be worked on by a previously claimed apparatus, or a process limitation regarding the previously claimed apparatus.  
With regard to the argument directed to the amendment to independent claim 1, to require that the first liquid passage and the second liquid passages are contiguous, clearly the Grogan et al reference teaches such as pointed out and emphasized within the rejection statement of paragraph 5 above.
Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S BUSHEY whose telephone number is (571)272-1153.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.S.B/3-24-21
							/CHARLES S BUSHEY/                                                                            Primary Examiner, Art Unit 1776